 In the Matter of JOHN S. SWIFT Co.,INC.,andAMALGAMATED LITHOG-RAPIIERS OF AMERICA, LOCAL No. 1, A. F. OF L.CaseNo. 2-B-5296.-DecidedApril 17,1915Deberoise,Stevenson,Plimpton & Page, by Mr. D. F. McGlinchey,of NewYork City,for the Company.Mr. Benjamin M. Robinson,by Mr.Mathew Silverman,of New YorkCity,for the Union.Miss Katharine Loomis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Amalgamated Lithog-raphers of America, Local No. 1, A. F. of L., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of John S. Swift Co., Inc., New YorkCity, herein called the Company, the National Labor Relations Boardprovided- for an appropriate hearing upon due notice before DavidH. Werther, Trial Examiner. Said hearing was held at New YorkCity on March 5, 1945.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to,examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the hearing the Company moved to dismissthe petition, alleging that the Union had made no showing in thepetition that it represented either a majority or a substantial numberof employees in the appropriate unit.Ruling on this motion wasreserved for the Board.For reasons set forth in Section III,infra,the motion is hereby denied.'The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.1Also at the hearing the Union moved to amend the petition to show that 23 employeeshad designated the Union as their bargaining representative.In view of the reasonsunderlying our disposition of the Company'smotion, we find it unnecessary to rule on theUnion's application.61 N. L. R. B., No. 83.586 JOHN S. SWIFT CO., INC.587Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYJohn S. Swift Co., Inc., is a Missouri corporation having its prin-cipal office in St. Louis, Missouri, and operating plants in St. Louis,Chicago, Cincinnati, and New York City.We are here concernedwith its plant in New York City.The Company is engaged in thebusiness of photo offset printing, also known as lithography.Duringthe last 12 months the Company purchased for use at its New YorkCity plant more than $250,000 worth of raw materials consisting prin-cipally of paper, negatives, negative paper and film and chemicals,approximately 50 percent of which was shipped from points outsidethe State of New York.During the same period its New York Cityplant sold more than $1,000,000 worth of finished products consistingof instruction books, pamphlets and catalogues, approximately 35percent of which was shipped to points outside the State of NewYork.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IL THEORGANIZATION INVOLVEDAmalgamated Lithographers of America, Local No. 1, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated January 10, 1945, the Union notified the Companythat it had filed a petition with the Board for certification as exclusivebargaining agent for the Company's lithographic employees and alsorequested recognition and a bargaining conference.The Companydid not reply to this letter.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2'The Field Examiner reported that the Union submitted 21 authorization cards ; thatthe names of all persons appearing on the cards correspondedwith a listsubmitted by theCompany which contained the names of 59 employees in the alleged appropriate unit ; andthat the cards were undatedThe original petition of the Unionstated that23 employees had designated it as theirbargaining representative.The petitionwas afterward amended and the number inad-vertently omitted bythe typist.Since the Field Examiner's report indicates that asubstantial number of employees have designated the Union,we do not considerthe defectsufficient to warrant dismissal of the petition. 588DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe record discloses no history of collective bargaining with theCompany.TheUnion claims that the appropriate unit should becomprised of all employees in the Company's camera, stripping, platemaking, and press departments, including the foremen of these de-partments, but excluding the plant superintendent and all other super-visory employees.The Company agrees that the unit should includethe employees proposed but, contrary to the Union's position assertsthat employees in the bindery department should also be included.The operations of the Company are divided among the followingdepartments : the camera, stripping, plate making, and press depart-ments, located on the 2nd and 3rd floors of the Company's five-storyplant where the processes of photographing, developing, stripping,opaquing of negatives, plate making, and printing on offset pressesare carried on; the bindery department, located on the 1st floor wherethe work of folding, stitching, and trimming is done ; and the generaloffice, typing, shipping, and maintenance departments.3The Company bases its claim for the inclusion of the bindery work-ers in the unit on the fact that their work is closely connected with thelithographic process.It contends that, because of their familiaritywith lithographic operations, these employees are readily trained aslithographic workers and that there is some interchange of employeesbetween the two groups. The record shows that the bindery employeeswork on materials produced by the lithographic employees and thatthey go to the 2nd and 3rd floors for materials and instructions.How-ever, it does not bear out the contention of the Company regardinginterchange of employees but, on the contrary, shows that such inter-change is practically non-existent, a fact which indicates a differencein the nature of the work of the two groups. It also appears from therecord that each group works with different tools, the bindery workersusing equipment designed for folding, cutting, and stitching the prod-ucts in their semi-finished state in contrast to the photographic andprinting equipment used by the lithographic employees in the initialstages of production.The bindery work is done under separate super-vision and in a different location from the lithographic operations.Furthermore, the Union limits its membership to workers engaged inthe lithographic process. It does not as a matter of policy organizeemployees doing bindery work since such workers do not come within3Both parties agree that the employees in the general office, typing,shipping, andmaintenance departments should be excluded from the unit. JOHN S. SWIFT CO., INC.589its traditional craft jurisdiction and are generally organized by aseparate craft affiliate of the American Federation of Labor.We areof the opinion that the unit sought by the Union is appropriate for thepurposes of collective bargaining.4We find that all employees of the camera, stripping, plate making,and press departments of the Company's New York City plant, includ-ing the foremen of these departments,5 but excluding the plant super-intendent and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, and allother employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.6DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED,that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with John S. Swift Co.,Inc., New York City, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidd SeeMatter of Ross Gould Company,56 N. L R B 1176.6The foremen possess supervisory authority, but are not managerial employees andare customarily included in units of non-supervisory employees in the printing tradesSeeMatter of TV F Hall Printing Company,51 N. L R B 640, andMatter of Ross GouldCompany, supra6The Union requests that it be designated on the ballot as "Amalgamated Lithographersof America (AFL), Local 1, New York." The request is granted.639675-45-vol. 61-39 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Amalgamated Lithog-raphers of America (AFL), Local 1, New York, for the purposes ofcollective bargaining.CHAIRMAN AIILLIS took no part in the consideration of the aboveDecision and Direction of Election.